Citation Nr: 1106186	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for status post excision 
of a malignant melanoma of the left upper extremity, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for scars of the right and 
left axillary sentinel lymph nodes, currently evaluated as 10 
percent disabling.

4.  Entitlement to an effective date prior to March 3, 2008 for 
an award of a 10 percent evaluation for scars of the right and 
left axillary sentinel lymph nodes.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned a 10 
percent evaluation for scars of the right and left axillary 
sentinel lymph nodes, effective March 3, 2008.  Prior to this 
rating action, the scars had been separately rated, and assigned 
noncompensable evaluations.  In addition, the RO denied the 
Veteran's claims for increased ratings for PTSD and for malignant 
melanoma of the left upper extremity.  The Veteran disagreed with 
the effective date of the award of the 10 percent rating for the 
scars of the right and left axillary sentinel lymph nodes and the 
evaluations for the other service-connected disabilities at 
issue.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the Veteran.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for a total 
rating will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Since the Veteran's 
representative specifically asserted the Veteran was unemployable 
in an August 2009 letter, the Board is accepting jurisdiction of 
this matter.

The Veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by panic symptoms and sleep 
impairment, with no clinical evidence of mood disturbance or 
impaired judgment or memory.

2.  The Veteran's status post excision of a malignant melanoma is 
manifested by slight pain of the scar, with no limitation of 
motion of the left shoulder.  It is not productive of severe 
impairment.  

3.  The scar of the Veteran's right axillary sentinel lymph node 
is superficial and painful.

4.  The scar of the Veteran's left axillary sentinel lymph node 
is superficial and painful.  

5.  The Veteran's claim for an increased rating for his axillary 
sentinel lymph node scars was received on March 3, 2008, and 
there is no date on which it is factually -ascertainable that an 
increase in severity occurred during the year preceding that 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 20 percent for status 
post excision of a malignant melanoma of the left upper extremity 
have not been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.56, 4.73, 4.118, Diagnostic Codes 5302 (2010), 
7804 (as in effect prior to October 23, 2008).

3.  The criteria for a separate 10 percent evaluation for scar of 
the right axillary sentinel lymph node have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as in effect prior to October 23, 2008).

4.  The criteria for a separate 10 percent evaluation for scar of 
the left axillary sentinel lymph node have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(as in effect prior to October 23, 2008).

5.  The criteria for an effective date for an award of a 10 
percent evaluation for scars of the left and right axillary 
sentinel lymph nodes, prior to March 3, 2008, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between a 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In April 2008 letter, issued prior to the rating decision on 
appeal, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating, to include evidence that his service-
connected disability has increased in severity.  The letter 
informed the Veteran of what information and evidence he must 
submit, and what information and evidence will be obtained by VA.  
In addition, the letter advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "Veteran specific").  The letter also provided examples of 
pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing a 
disability rating.  Finally, the April letter advised the Veteran 
of how the VA assigns a disability rating and an effective date, 
and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records and an 
examination report.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  PTSD 

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
evaluation is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 30 percent evidence is 
warranted if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

One factor which may be considered is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); 
see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep job), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an inability 
to function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 11 to 20 indicates that 
there is some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently violent; 
manic excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See DSM-
IV.  The Board is cognizant that a GAF score is not determinative 
by itself.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  On the 
May 2008 VA psychiatric examination, the Veteran endorsed 
avoidance symptoms, sleep disturbance, irritability, difficulty 
concentrating, hypervigilance and exaggerated startle.  The 
Veteran alleged that despite medication and counseling, his 
symptoms had been worsening.  He described breakthrough 
depression seven days a month.  He reported recurrent panic 
attacks, and stated he avoided crowds.  He maintained he felt the 
onset of a panic attack four times per week, with an increase in 
the previous six months.  He said he felt the onset of an attack 
almost daily. The Veteran insisted he had panic symptoms minutes 
before the examination in the waiting room.  He also claimed 
increasing discomfort in seeking treatment at the VA due to the 
presence of veterans of the current wars.  He said he felt guilty 
since some of them had lost a limb or were in wheelchairs.  An 
examination disclosed his anxiety was evident, as indicated by 
his flushed complexion, occasional hand wringing and reported 
mood.  The diagnostic impressions were major depressive disorder, 
moderate, and panic disorder with agoraphobia.  The Global 
Assessment of Functioning score was 50.

VA outpatient treatment records disclose when he was seen in 
March 2008, the Veteran asserted he still had panic attacks.  He 
said they consisted of shortness of breath, and a sweating 
feeling as if he were going to pass out or that something 
dreadful is going to happen.  He maintained they occurred once a 
week.  He reported he continued to have nightmares and 
flashbacks, and that he was easily startled.  It was noted in 
October 2008 that he was sad, as his wife had died.  He was still 
grieving when he was seen in February 2009.

The evidence against the Veteran's claim includes the medical 
findings of record.  The May 2008 VA psychiatric examination 
reveals that following his retirement as a principal in 2004, he 
had been active with the DAV, and had been elected to be an 
officer.  He was also a town councilman and worked 20 hours a 
week as a driver for a car dealership.  He noted that his 
medication prevented him from having a full blown panic attack.  
He stated the most recent full blown attack was six months 
earlier.  He maintained he had good relationships with his 
immediate circle of family and friends.  

On mental status evaluation, the Veteran was professionally 
dressed and clean shaven.  He was well spoken and maintained good 
eye contact.  He was attentive throughout the interview.  He 
denied suicidal or homicidal ideation.  His stream of thought was 
goal-directed.  He denied audio and visual hallucinations.  His 
judgment was good, and his insight was average to good.  

VA outpatient treatment records reveal the Veteran was seen in 
2008 and 2009.  The mental status evaluations are essentially the 
same, and show the Veteran was appropriately dressed and 
maintained good personal hygiene.  He was cooperative, though he 
was noted to be tearful in October 2008.  He had no formal 
thought disorder, and denied hallucinations and delusions.  He 
had no suicidal or homicidal ideation.  He was oriented times 
three.  Insight and judgment were good, as was his memory.

The Board acknowledges the Veteran has reported experiencing 
panic symptoms almost daily, as well as impaired sleep.  However, 
he conceded during the May 2008 VA psychiatric examination that 
the most recent full blown attack had been six months earlier.  
There is no indication of impaired judgment or thinking.  No 
memory impairment has been identified.  

The fact remains that the Veteran does not show sufficient 
symptomatology necessary to assign a 50 percent evaluation.  The 
Board concludes that the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his service-connected psychiatric disability.  In 
short, the findings required for a 50 percent evaluation have not 
been shown.  There is, therefore, no basis for a higher rating.

B.  Scars	

Scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an area 
or areas exceeding 144 square (sq.) inches (929 sq. centimeters 
(cm.)) are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).  Note (1) states that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of this 
part.  Note (2) states that a superficial scar is one not 
associated with underlying soft tissue damage.  Id.

A 10 percent evaluation may be for superficial, unstable scars.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Note (1) for 
this diagnostic code defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  Id.  

Superficial scars that are painful on examination merit a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).  Note (1) states that a superficial scar on one not 
associated with underlying soft tissue damage.  Id.  

Scars may also be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board notes that the criteria for rating scars were further 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805).  However, because the Veteran's claim was filed 
before October 28, 2008, the claim will only be evaluated under 
the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 
("This amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008").

1.  Status post excision of a malignant melanoma 

Diagnostic Code 5302 encompasses extrinsic muscles of the 
shoulder girdle: (1) pectoralis major II (costosternal); (2) 
latissimus dorsi; (3) pectoralis minor; (4) rhomboid.  Their 
functions include depression of the arm from vertical overhead to 
hanging at side; downward rotation of scapula; and forward and 
backward swinging of the arm with Group III muscles-intrinsic 
muscles of the shoulder girdle.  A 30 evaluation is assignable 
for severe injuries to the non-dominant side; a 20 percent 
evaluation may be assigned for moderately severe or moderate 
injuries to the non-dominant arr.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5302.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Veteran was seen in a VA outpatient treatment facility in 
September 2007 and reported problems with his back.  He indicated 
he injured his back lifting a gas grill, and felt it was along 
the scar from the surgery for melanoma.  He stated he still had 
discomfort. 

On VA examination in April 2008, the Veteran related that his 
left shoulder and arm pain was worse.  He described the pain as 
being 4-7/10.  He reported daily flare-ups of pain with activity.  
An examination revealed no manifestations of impairment of 
strength or coordination.  It was noted the Veteran had residual 
back pain following the resection for a melanoma.  The examiner 
noted there was mild to moderate functional impairment secondary 
to pain, as reported by the Veteran.  An examination of the scar 
showed a slight depression of the back scar.

The evidence against the Veteran's claim includes the findings on 
the VA examination conducted in April 2008.  At that time, the 
Veteran noted he saw a private physician two months ago for left 
shoulder pain while lifting a grill up a step.  This caused him 
to twist his back and he initially felt pain along the scar 
tissue on the back.  He said that following treatment, the pain 
had resolved and he was back to his usual status.  There were no 
manifestations of impairment of strength on examination.  The 
examiner noted there was no evidence of bilateral shoulder/upper 
extremity weakness.  

An examination of the Veteran's scar showed there was a left 
upper paraspinal incision scar measuring 15 centimeters.  There 
was mild pain in the scar.  There was no adherence to the 
underlying tissue.  The scar was smooth.  There was no underlying 
soft tissue damage, and no evidence of inflammation, edema or 
keloid formation.  There was no induration or inflexibility of 
the scar.  No limitation of motion or other functional limitation 
was present.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement of the left 
shoulder.  Range of motion of the shoulders demonstrated forward 
flexion and abduction were from 0-180 degrees, bilaterally; and 
external and internal rotation were from 0-90 degrees, 
bilaterally.  The range of motion was not limited by pain.  There 
was no reported joint pain on repeated use.  There was no 
reported joint fatigue, weakness, lack of endurance or 
incoordination.  The examiner noted the Veteran subjectively 
reported his pain had worsened since the previous VA examination 
in 2003, but there was no evidence of neurological compromise as 
subjectively reported or objectively seen.  There was no evidence 
of bilateral shoulder joint compromise.  The examiner commented 
there was subjective report of mild to moderate functional 
impairment secondary to pain from the scar.  

While the Board acknowledges the Veteran claims his symptoms have 
increased in severity, the fact remains the clinical findings 
fail to establish a higher rating is warranted.  The record does 
not show the injury is more than moderate or moderately severe 
under Diagnostic Code 5302.  As noted above, there is full range 
of motion of the shoulders, and no indication of any neurological 
impairment.  The scar is superficial and is not productive of any 
functional limitation.  

The Board concludes, accordingly, that the examination findings 
are of greater probative value than the Veteran's statements 
regarding the severity of the residuals of the excision of the 
malignant melanoma of the left upper extremity.  No basis for a 
higher rating has been shown.  

	2.  Scars of the left and right axillary nodes

Service connection for a scar of the left axillary sentinel lymph 
node and for a scar of the right axillary lymph node was granted 
by the RO in a February 2004 rating action.  A noncompensable 
rating was assigned for each scar.  Following the Veteran's claim 
for an increased rating in March 2008, the RO assigned a 10 
percent evaluation for scars of the right and left axillary 
sentinel lymph nodes.  The 10 percent evaluation was assigned 
under Diagnostic Code 7804.  The rating was apparently assigned 
pursuant to the provisions of Diagnostic Code 7804 that became 
effective October 23, 2008.  As noted above, since the Veteran's 
claim was filed in March 2008, the revised regulations are not 
applicable to his claim.  The Board points out the Veteran has 
been represented throughout his claim by an attorney who, in 
fact, filed the claim, as well as his notice of disagreement and 
substantive appeal.  It is noted that the provisions of both the 
new and old criteria are somewhat similar.  In light of the 
determination below, the Board finds no prejudice to the Veteran 
will result in considering his claim under the provisions of the 
regulations effective prior to October 23, 2008.  

The April 2008 VA examination shows the Veteran claimed he had 
pain in the lymph nodes that shoot down his arm.  The scar in the 
left axilla measured 5 centimeters, and the right axilla scar 
measured 4 centimeters.  He had mild pain in each scar, left 
greater than right.  The scars were superficial with no 
underlying soft tissue damage.  In light of the fact that the 
Veteran had mild pain in each scar, the Board, resolving doubt in 
the Veteran's favor, concludes a separate 10 percent evaluation 
is warranted for each scar.  There is no basis for a higher 
rating under the regulations in effect when the Veteran's claim 
was filed.  Under those provisions, in order to assign a higher 
rating, the evidence had to show the scar was deep.  No such 
finding is of record.  Thus, separate 10 percent evaluations, but 
no higher, are assigned for the right axillary sentinel lymph 
node and the left axillary sentinel lymph node.  

	III.  Effective date 

In general, unless specifically provided otherwise, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date otherwise, date of receipt of claim."  See Harper 
v. Brown, 10 Vet. App. 125 (1997).

The Veteran asserts an earlier effective date is warranted for 
the assignment of a 10 percent rating for scars of the bilateral 
axillary sentinel lymph nodes.  Neither the Veteran nor his 
representative has referred to a specific date that should be 
assigned.  The fact remains that the initial indication that the 
axillary scars are painful is contained in the April 2008 VA 
examination report.  Thus, the RO properly assigned March 3, 
2008, the date the Veteran's claim for an increased rating was 
received, as the effective date of the award.  The Veteran has 
not suggested he received any treatment by the VA for this 
condition in the year prior to the receipt of his claim.  Thus, 
the provisions of 38 C.F.R. § 3.157 (2010) are not applicable to 
this claim.  Accordingly, there is no basis on which an earlier 
effective date may be assigned, and the claim must be denied.

	IV.  Additional considerations

The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as noted above, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for PTSD is denied.

An increased rating for status post excision of a malignant 
melanoma of the left upper extremity is denied.

A separate 10 percent evaluation for scar of the right axillary 
sentinel lymph node is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

A separate 10 percent evaluation for scar of the left axillary 
sentinel lymph node is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An effective date for an award of a 10 percent evaluation for 
scars of the right and left axillary sentinel lymph nodes, prior 
to March 3, 2008, is denied.





	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran asserts he is unable to work due to the severity of 
his service-connected disabilities.  

As noted above, pursuant to Rice, 22 Vet. App. 447, a claim for a 
total rating is part of the present increased rating claim as the 
Veteran has specifically made a claim for this benefit.  The 
Board notes that the Veteran has not been provided any VCAA 
notice regarding this claim, nor has the RO had an opportunity to 
adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA 
notification letter pertaining to the 
unemployability claim which has been raised.  
Thereafter, any appropriate evidentiary 
development should be accomplished.

2.  Then readjudicate the appeal.  If the 
decision is adverse to the Veteran, and he 
files a timely notice of disagreement, he and 
his representative should be furnished a 
statement of the case and afforded the 
applicable period of time within which to 
respond.  The statement of the case that 
includes a citation to 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2010) and a discussion of 
how those regulations affects VA's decision 
with regard to a total rating.  The case 
should then be returned to the Board if the 
Veteran submits a timely substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


